Case 3:10-cr-30027-RAL Document 209 Filed 03/25/21 Page 1 of 3 PageID #: 1225




                                    UNITED STATES DISTRICT COURT

                                       DISTRICT OF SOUTH DAKOTA

                                            CENTRAL DIVISION


  UNITED STATES OF AMERICA,                                        3:10-CR-30027-RAL-01

                               Plaintiff,
                                                            ORDER DENYING MOTION FOR
         .   vs.           .                                 COMPASSIONATE RELEASE

  RAYMOND SAENZ,

                               Defendant.



             Defendant, Raymond Saenz, filed a pro se motion requesting compassionate release

  pursuant to the First Step Act's amendment to 18 U.S.C. § 3582(cXl)(A)on March 4, 2021. Doe.

  204. On March 10, 2021,the Federal Public Defender for the Districts ofSouth Dakota and North

  Dakota (FED) filed a notice of intent not to supplement Saenz's motion. Doc. 206. For the

  following reasons, the court denies Saenz's motion for compassionate release.

             Saenz is serving a sentence of 222 months imprisonment for conspiracy to distribute a

  controlled substance in violation of21 U.S.C. §§ 841(a)(1) and 846. Doc. 67. Saenz is currently
   ■ .             ■   .           ' (                         ■   ■   ■
  incarcerated at Fort Dix FCI, a low security facility in New Jersey. Doc. 204 at 1; See also Fed.

  Bureau Prisons, Find an Inmate, https://www.bop.gov/inmateloc (last visited Mar. 25, 2021). In

  this motion, Saenz argues that compassionate release is warranted now because Fort Dix FCI

  experienced a spike in active C0VID-I9 cases and Saenz himself tested positive for COVID-19

  on December 22, 2020. Doc. 204 at 1—2.

             Saenz first moved for relief under the First Step Act on May 1, 2020. Doc. 184. The FPD

  represented Saenz and filed submissions, records, and briefs on his behalf. On July 29,2020, this

  Court entered an order denying Saenz's motion for compassionate release. Doc. 192. Saenz

  appealed the order to the United States Court of Appeals for the Eighth Circuit. Doc. 193. On

                                                    I
Case 3:10-cr-30027-RAL Document 209 Filed 03/25/21 Page 2 of 3 PageID #: 1226




  August 4,2020,the Eighth Circuit summarily affirmed this Court's order denying Saenz's motion

  for compassionate release. Doc. 196. Saenz subsequently filed a motion in this Court on

  November 3, 2020, seeking reconsideration of the denial of his motion. Doc. 198. This Court

  denied reconsideration on December 15, 2020. Doc. 203.

         This is Saenz's third attempt at compassionate release. In his latest request, Saenz raises

  new arguments, including the spike in COVID-19 cases at Fort Dix FCI in general and his own

  course ofCOVID-19. Doc.204 at 2-3. Saenz seeks an order reducing his sentence to time served.

  Doc. 204 at 1.                                                            ■


         Generally, a "court may not modify a term of imprisonment once it has been imposed,"

  except in a few, narrow circumstances. 18 U.S.C. § 3582(c). The compassionate release statute

  as amended by the First Step Act of2018 provides one ofthose narrow avenues through which a

  sentence may be modified. A defendant is now permitted to bring a motion to the court seeking

  compassionate release for extraordinary and compelling reasons "after the defendant has fully

  exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

  on the defendant's behalf or the lapse of 30 days from the receipt ofsuch a request by the warden

  ofthe defendant's facility, whichever is earlier[.]" 18 U.S.C. § 3582(c)(1)(A). In other words, a

  defendant must first exhaust the administrative remedy process before the court may directly

  entertain a motion for compassionate release. Exhaustion ofadministrative remedies is a statutory

  requirement. Id.
                     /


         The records on file with this Court do not reflect that Saenz made a request for

  compassionate release to his warden in conjunction with and prior to filing his instant motion.

         Therefore, it is hereby                                                                    fy
Case 3:10-cr-30027-RAL Document 209 Filed 03/25/21 Page 3 of 3 PageID #: 1227




         ORDERED that Saenz's motion for compassionate release, Doc. 204, is denied without

  prejudice.

         DATED this        day of March 2021.

                                           BY THE COURT:



                                           ROBERTO A. LANGE
                                           CHIEF JUDGE
